IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


NILSA LOPEZ,                            : No. 498 EAL 2016
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
CITYWIDE COMMUNITY COUNSELING           :
SERVICES, INC., MIGUEL PEGUERO,         :
ANA JIMENEZ AND MODESTA MOLINA,         :
PH.D.,                                  :
                                        :
                 Petitioners            :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.